DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, and 14 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/2022, have been fully considered, the examiner’s reply is the following:
As to the remarks concerning the 112(f)-claim interpretation, the applicant’s remarks are persuasive and the previous claim interpretation has been withdrawn. 
As to the rejection of claims 1-20 under 35 USC 101, the applicant’s amendments and arguments are persuasive and the previous rejection has been withdrawn.
Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(2) have been fully considered and are not fully persuasive. New art is applied with respect to the amended language regarding the explicit disclosure of acquisition of the sensor data from actual sensors rather than simulated sensors.  A new ground(s) of rejection is made in view of a new reference in combination to teach the amended claim elements.
Applicant argues that “Manivasagam is not using actual sensor data but is instead leveraging raycasting or other physics-based approaches in combination with the map. A resulting point cloud is then adjusted using a machine learning model. [0031].” Response at 14. The examiner respectfully disagrees. Manivasagam teaches that “the computing system can generate the three-dimensional map of the environment from a set of previous LiDAR scans that were performed at such environment” ([0033]) that indicates actual sensors are used in addition to synthetic data. Additionally, Manivasagam also further reinforces that actual data is part of the method by its use in the machine-learning description which provides “the machine-learned geometry model can be trained using an objective function that includes a reconstruction loss term that measures respective distances between points included in a synthetic three-dimensional point cloud generated using the machine-learned geometry model and points included in a ground truth three-dimensional point cloud collected by a physical LiDAR system.” ([0047]). 
Applicant argues that Manivasagam does not disclose semantic labels as input. Response at 14. The examiner respectfully disagrees, Manivasagam teaches that “segmentation algorithms can be performed to assign a semantic class (e.g., pedestrian, street sign, tree, curb, etc.) to each point (or group of points) in each set of real-world LiDAR data.” [0034]. And also that “the model trainer 160 can perform supervised training techniques using a set of labeled training data.” [0069]. Furthermore, while Manivasagam describes a segmentation algorithm used to remove certain moving objects from a set of labeled data, there is no indication or teaching that the labels for identified and classified stationary objects (e.g., street sign, tree, etc.) are discarded or never used in the rest of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagam et al., US Patent Application Publication No. 2020/0160598 (“Manivasagam”) in view of Iandola et al., US Patent Application Publication No. 2022/0043449 (“Iandola”).
Manivasagam discloses
Claim 1. A simulation system for simulating aspects of sensor data, comprising: 
Claim 9. A non-transitory computer-readable medium for simulating aspects of sensor data and including instructions that when executed by one or more processors cause the one or more processors to:
Claim 14. A method of simulating aspects of sensor data, comprising: one or more processors; a memory communicably coupled to the one or more processors and storing (Manivasagam, Fig. 1 112 132 processors; Fig. 1 113 134 Memory coupled with the processors 112 132; [0052] “The LiDAR synthesis computing system 102 includes one or more processors 112 and a memory 114. The one or more processors 112 can be any suitable processing device”; [0053] “The memory 114 can store information that can be accessed by the one or more processors 112. For instance, the memory 114 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) can store data 116 that can be obtained, received, accessed, written, manipulated, created, and/or stored.”): 
an input module including instructions that when executed by the one or more processors cause the one or more processors to, in response to receiving a request to generate simulated information associated with the sensor data, acquire the sensor data from at least one sensor that includes at least range information about a perceived environment observed by the at least one sensor (Manivasagam, Abstract “The present disclosure provides systems and methods that combine physics-based systems with machine learning to generate synthetic LiDAR data that accurately mimics a real-world LiDAR sensor system. In particular, aspects of the present disclosure combine physics-based rendering with machine-learned models such as deep neural networks to simulate both the geometry and intensity of the LiDAR sensor.” Fig. 1 102 LiDAR Synthesis Computing System; [0033] “the computing system can generate the three-dimensional map of the environment from a set of previous LiDAR scans that were performed at such environment. The map can be generated at the time at which the synthetic LiDAR data is desired or can be pre-generated (e.g., as a batch), stored in memory, and then later accessed or otherwise obtained to assist in generating the synthetic LiDAR data.” This teaches and suggests to one of ordinary skill in the art that real sensor data is acquired about the perceived environment to be used to generate the synthetic LiDAR data. Because the actual sensor data is used at a “desired” time or stored and “later accessed” this indicates and teaches that the sensor data is in response to a request to generate the synthetic data. [0035] “The computing system can associate the plurality of sets of real-world LiDAR data to a common coordinate system to generate an aggregate LiDAR point cloud. For example, each set of LiDAR data can be transitioned from respective vehicle coordinate system to a common coordinate system based on a respective pose (e.g., location and orientation) of the vehicle at the time of data collection.” Positional information includes teaching range of objects.); and 
a simulation module including instructions that when executed by the one or more processors cause the one or more processors to: compute the simulated information associated with the sensor data using a machine learning model that accepts the sensor data and labels as an input and produces the simulated information as an output, wherein the labels are semantic labels that identify at least objects in the perceived environment that are depicted by the sensor data (Manivasagam, [0034] “segmentation algorithms can be performed to assign a semantic class (e.g., pedestrian, street sign, tree, curb, etc.) to each point (or group of points) in each set of real-world LiDAR data.” [0069] “the model trainer 160 can perform supervised training techniques using a set of labeled training data.”; [0076-0077] describing a segmentation algorithm used to remove certain moving objects from a set of labeled data; [0082] “FIG. 3 depicts a graphical diagram of an example process to generate synthetic LiDAR data according to example embodiments of the present disclosure. In particular, the illustrated approach exploits physics based simulation to create a rough estimation of the geometry and intensity of the generated point cloud.”; [0091] “To simulate a new viewpoint, the computing system can exploit a combination of a physics-based rendering and a deep neural network 314 that modifies the rendered point clouds to augment their realism.”), and 
provide the simulated information with the sensor data (Manivasagam, Fig. 3 306 raycasting engine, 314 machine learned model, 318 simulated LiDAR; [0097] “the adjusted geometry 316 can be combined with the intensity data 310 to generate a set of simulated LiDAR 318 which reflects both the adjusted depths and the determined intensity.”).
While Manivasagam teaches applying machine learning to generate the simulated data it does not explicitly disclose wherein the request for the simulated information specifies one or more attributes of the sensor data that are absent from the sensor data in a current format; and train the machine learning model using training data that includes training range data and training intensity data by comparing the training intensity data with the simulated information that includes inferred intensity data produced by the machine learning model to determine a loss.
Iandola teaches wherein the request for the simulated information specifies one or more attributes of the sensor data that are absent from the sensor data in a current format (Iandola, Fig. 4 illustrating coordinate and intensity sensor data; [0022] “In contrast to high - capacity sensors, each sensor in a set of low - capacity sensors may provide fragments of information on the surrounding environment in different formats of sensor data and have lower precision information. However, the combination of sensor data as disclosed herein may contain information comparable to that generated from high - capacity sensors.”; [0044] “The sensor simulation module 114 receives predictive models from the modeling system 130 and sensor data generated by the replacement sensors 112B, and simulates a high - capacity sensor data representation of the physical environment.” The replacement sensors are missing attributes so the simulated high-capacity data fills the gaps and creates a better set of data.); and
train the machine learning model using training data that includes training range data and training intensity data (Iandola, [0042] “The modeling system 130 receives collected sensor data from the sensor collection system 150, and generates models that predict high - capacity sensor data representations of the environment given sensor data from replacement sensors. In one embodiment, the modeling system 130 uses one or more neural networks to generate the simulated high - capacity sensor data.”; [0066] “The training module 325 receives the training data store 360, and trains one or more predictive models that generate simulated high - capacity sensor data given sensor data from replacement sensors.”) by comparing the training intensity data with the simulated information that includes inferred intensity data produced by the machine learning model to determine a loss (Iandola, [0066] “Generally , the predictive model captures the dependence between sensor data from replacement sensors and sensor data from high - capacity sensors in the training data 30 such that a loss function is minimized.” Minimizing the loss function teaches and suggests comparing the data.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Manivasagam (directed to generating synthetic data via machine learning for autonomous vehicles) and Iandola (directed to autonomous control of vehicles based on simulated sensor data) and arrived at the machine learning simulated sensor data incorporating data to cover or fill gaps in actual sensor data with improved simulated sensor data as claimed. One of ordinary skill in the art would have been motivated to make such a combination because better simulated sensor data improves  as taught in Iandola ([0007]).

Claims 2, 10, and 15. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the sensor data is range information associated with the perceived environment from one of: an image from an image sensor and a point cloud from a light detection and ranging (LiDAR) sensor (Manivasagam, Fig. 2 202 Point Cloud with Semantics, [0006] “The method includes processing, by the computing system using a machine-learned geometry network, the initial three-dimensional point cloud”), wherein the simulated information is intensity data that indicates intensities of reflected light from observed points within the perceived environment, and wherein the intensities correspond with one or more attributes of the objects (Manivasagam, [0044] “the computing system can also generate intensity data for each point in the initial three-dimensional point cloud or the adjusted three-dimensional point cloud. For example, for each of such points, the computing system can determine a respective intensity value based at least in part on intensity data included in the three-dimensional map for locations within a radius of a respective location associated with such point in either the initial three-dimensional point cloud or the adjusted three-dimensional point cloud.”).

Claims 3, 11, and 16. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the input module includes instructions to acquire the sensor data including instructions to acquire the labels for objects represented in the sensor data, the labels being semantic labels identifying the objects represented in the sensor data (Manivasagam, Fig. 2 202 point cloud data with semantic labels; [0105] “In some implementations, one or more segmentation algorithms can be performed to assign a semantic class ( e.g., pedestrian, street sign, tree, curb, etc .) to each point (or group of points) in each set of real-world LiDAR data.”), and wherein the simulation module includes instructions to compute the simulated information including instructions to compute the simulated information according to learned correlations between the range information and the labels that account for material properties of the objects and geometric relationships of the objects with an observation point to infer the simulated information (Manivasagam, [0036] “The computing system can convert the aggregate LiDAR point cloud to a surface element-based three-dimensional mesh. For example, the computing system can perform voxel-based downsampling and normal estimation to perform the conversion. In addition to the geometric information, sensory metadata (e.g., incidence angle, raw intensity, transmitted power level, range value, unique ID per beam, etc.) can be recorded for each surface element (e.g., to be used for intensity simulation).”; [0079] “the aggregated LiDAR point cloud 206 from multiple drives can be converted into a surfel-based 3D mesh 208 of the scene (e.g., through voxel-based downsampling and normal estimation).”).

Claims 4, 12, and 17. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the machine learning model is an artificial neural network including at least one of: a convolutional neural network (CNN), a recurrent neural network (RNN), a deep neural network (DNN), one or more pre-processing transformations, and one or more post-processing transformations (Manivasagam, [0021] “In particular, aspects of the present disclosure combine physics-based rendering with machine-learned models such as deep neural networks to simulate both the geometry and intensity of the LiDAR sensor.”), and wherein the simulation module includes instructions to compute the simulated information using the machine learning model including using learned correlations embodied within the machine learning model to infer the simulated information (Manivasagam, [0021] “a machine-learned geometry model can predict one or more adjusted depths for one or more of the points in the initial three-dimensional point cloud, thereby generating an adjusted three-dimensional point cloud which more realistically simulates real-world LiDAR data.” This is an inferred simulated information.).

Claims 5, 13, and 18. Manivasagam discloses the simulation system of claims 1, 9, and 14, wherein the simulation module includes instructions to provide the simulated information including instructions to generate an intensity map for the perceived environment that correlates the simulated information with the sensor data and the objects in the perceived environment (Manivasagam, [0030] “the present disclosure proposes an architecture where a machine-learned geometry model is trained to modify physics-based renderings and intensity is simulated via a data-driven approach.”; [0032] “The three-dimensional map can be any type of map that can be used by a physics-based approach to generate an initial three-dimensional point cloud that simulates LiDAR data captured within the environment. As one example, the three-dimensional map can be a map that includes a plurality of surface elements (which may, in some instances, be referred to as "surfels") that indicate the respective surfaces of various objects (e.g., buildings, road surfaces, curbs, trees, etc.) within the environment.”), and generating a simulation associated with the perceived environment according to the intensity map and the sensor data, and wherein the simulation is at least partially computer-generated and provides training data for training one or more machine learning tasks (Manivasagam , Fig. 5 illustrating method to generate simulated LiDAR data, FIG. 6 depicts a flow chart diagram of an example method 600 to train a machine-learned geometry model; [0090] “The intensity value of a point is influenced by many factors including incidence angle, range, and the beam bias. The computing system can employ nearest neighbors as the estimator for intensity. To be specific, for each returned ray, the computing system can conduct a nearest neighbor search within a small radius of the hitted surfel where reflectance of the local surface is assumed to be the same.”; [0109] “More generally, the trajectory can describe how a simulated, virtual LiDAR system is moving relative to the environment when the data to be simulated is "collected".”).

Claim 6. Manivasagam discloses the simulation system of claim 1, wherein the input module includes instructions to acquire the sensor data including instructions to generate the labels for objects represented in the sensor data using a semantic segmentation model (Manivasagam, Fig. 2 202 point cloud data with semantic labels; [0105] “In some implementations, one or more segmentation algorithms can be performed to assign a semantic class ( e.g., pedestrian, street sign, tree, curb, etc .) to each point (or group of points) in each set of real-world LiDAR data.”.

Allowable Subject Matter
Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 7 and 19: “wherein the machine learning model includes a top-down network that produces features at varying spatial resolutions and a second network that upsamples and concatenates the features from the top-down network back into a three-dimensional format that aligns with the sensor data” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148